       Case 1:08-cr-00462-JPW Document 112 Filed 06/10/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                :   Crim. No. 1:08-CR-00462
                                        :
                                        :
                 v.                     :
                                        :
                                        :
MARLON HOLMES                           :   Judge Jennifer P. Wilson

                                   ORDER

      AND NOW, on this 10th day of June, 2020, in accordance with the

accompanying memorandum, IT IS ORDERED that Marlon Holmes’s motion for

compassionate release and reduction of sentence under 18 U.S.C. §3582(c)(1)(A)

is DENIED.



                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
